Case 2:19-cv-03006-MAK Document4 Filed 07/15/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI, : CIVIL ACTION
Plaintiff, :
v. : NO. 19-3006
JAGEX INC.,, et al.,
Defendants.
MEMORANDUM
KEARNEY, J. July 15, 2019

Amro Elansari sues a video gaming company located in the United Kingdom for allegedly
“muting” him from playing his game. He pro se alleges the video gaming company deprived him
of due process, free speech and human rights. He filed a Complaint using the Court’s preprinted
form asserting claims against four Defendants but only alleges conduct by Jagex, Inc. He also
moves for leave to proceed in forma pauperis. We grant Mr. Elansari leave to proceed in forma
pauperis but dismiss his Complaint under 28 U.S.C. § 1915(e)(2)(B)(ii).

Mr. Elansari asserts we enjoy both federal question and diversity subject matter
jurisdiction. He only alleges constitutional claims. He cannot state a constitutional claim against
a private gaming company precluding him for amending to assert a federal question. As he does
not assert a state law claim, we dismiss the case without prejudice for him to allege a potential
state law claim against parties who may have diverse citizenship.

I. Alleged pro se facts

Defendant Jagex Inc. “operates public game open to public — free + membership.”!

Although his allegations are far from clear, Mr. Elansari alleges Jagex Inc. bans a player violating

the rules of the game.” He alleges Jagex Inc. “muted” him without explaining why and then denied
Case 2:19-cv-03006-MAK Document 4 Filed 07/15/19 Page 2 of 4

his appeal of the decision without reasons.’ He sues Jagex Inc. for violating his rights to due
process, free speech and human rights. Although Mr. Elansari also named Shanghai Hongtou,
Network Technology Co., Ltd, Shanghai Fukong, and Interactive Entertainment Co., Ltd., he
makes no substantive allegation concerning these Defendants.
I. Analysis

We grant Mr. Elansari leave to proceed in forma pauperis as he is incapable of paying the
fee to commence the civil action. Under 28 U.S.C. § 1915(e)(2)(B)(i1) we must dismiss his
Complaint if he fails to state a claim. Whether a complaint fails to state a claim under §
1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under Federal
Rule of Civil Procedure 12(b)(6),° which requires we determine whether the complaint contains
“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
Conclusory allegations do not suffice.’ As Mr. Elansari is proceeding pro se, we construe his
allegations liberally.

Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain “a short
a plain statement of the claim showing that the pleader is entitled to relief.” We may sua sponte
dismiss a complaint not complying with Rule 8 if “the complaint is so confused, ambiguous, vague,

999

or otherwise unintelligible that its true substance, if any, is well disguised.”” Rule 8 “requires that

pleadings provide enough information to put a defendant on sufficient notice to prepare their
defense and also ensure that the Court is sufficiently informed to determine the issue.”!?

To the extent Mr. Elansari seeks to assert federal constitutional claims against the
Defendants based upon his being “muted” from his game, his claims are implausible. He makes
no substantive allegations about how Shanghai Hongtou, Network Technology Co., Ltd, Shanghai

Fukong, and Interactive Entertainment Co., Ltd. muted him from his game. While he alleges Jagex

Inc., an entity located in the United Kingdom, muted him and denied his appeal, these allegations

2
Case 2:19-cv-03006-MAK Document4 Filed 07/15/19 Page 3 of 4

cannot state a plausible constitutional claim. The First Amendment and its constitutional free
speech guarantees restrict government actors, not private entities.'! Defendants, who are not
alleged to be state actors, are not subject to constitutional free speech guarantees.!* The Fifth
Amendment’s Due Process Clause “appl[ies] to and restrict[s] only the Federal Government and
not private persons,” and does not act against a private company.!? Mr. Elansari also fails to allege
these private entities acted in concert with a state actor to violate his rights.

Mr. Elansari does not allege a state law claim. But he may be able to in a proper forum.
I. Conclusion

We dismiss Mr. Elansari’s complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to
state plausible claims. As it appears an amendment to assert a federal question is futile, the
dismissal is with prejudice as to a federal question but without prejudice to possibly timely pursue

state law claims in a court exercising personal jurisdiction over the United Kingdom defendant.

 

' ECF No. 2 at 6. We adopt the pagination supplied by the CM/ECF docketing system.
* Id

3 Id.

‘Id. at 7.

> See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

6 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

"Id.

8 Higgs y. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

° Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted).

10 Fabian v. St. Mary’s Med. Ctr., No. Civ. A. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug.
11, 2017) (quotations omitted).
Case 2:19-cv-03006-MAK Document4 Filed 07/15/19 Page 4 of 4

 

'! Pub. Util. Comm. Of D.C. v. Pollack, 343 U.S. 451, 461 (1952) (“The [First Amendment]
concededly appl{ies] to and restrict{s] only the Federal Government and not private persons’”’).

12 See e.g., Green v. America Online, 318 F.3d 465 (3d Cir. 2003) (private, for profit companies

are not subject to constitutional free speech guarantees); Howard v. America Online, 208 F.3d 741,
754 (9th Cir. 2000); Noah v. AOL Time Warner, Inc., 261 F. Supp. 2d 532, 546 (E.D. Va. 2003).

13 See Pollak, 343 U.S. at 461.
